33 A.3d 517 (2012)
208 N.J. 484
In the Matter of Donald S. BURAK, an Attorney at Law (Attorney No. XXXXXXXXX).
D-117 September Term 2010, 068412
Supreme Court of New Jersey.
January 6, 2012.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 10-426, recommending that as a matter of final discipline pursuant to Rule 1:20-13(c), DONALD S. BURAK, formerly of BENSALEM, PENNSYLVANIA, who was admitted to the bar of this State in 1985, and who has been temporarily suspended from the practice of law since April 24, 2008, be disbarred based on respondent's plea of guilty in the United States District Court for the District of New Jersey to possession of child pornography, in violation of 18 U.S.C.A. § 2252A(a)(5)(B) and (b)(2), conduct that violates RPC 8.4(b)(commission of a criminal act that reflects adversely on the lawyer's honesty, trustworthiness or fitness as a lawyer);
And DONALD S. BURAK having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that DONALD S. BURAK be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that DONALD S. BURAK be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by DONALD S. BURAK pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for *518 appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.